Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-5, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												  Claims 1,3,6-7,12,14,17-18,27,35 and 44are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MOON et al US 2020/0221428 A1 in view of He et al US 2019 0223164 A1

2,10-11,13,21-26,28-34, and 36-43 are cancelled.

Regarding claim 1, MOON et al US 2020/0221428 A1 discloses a channel blind detection method, comprising: 
when a quantity of times of blind detection to be performed by a terminal side device within a specific time-domain range exceeds a maximum blind detection capability, skipping, by the terminal side device, a part of blind detection occasions within the specific time-domain range [0172]  discloses the terminal performs blind-decode up to 44 PDCCH candidates (i.e. a maximum blind detection capability) in one slot (i.e. specific time-domain range), and when the number of PDCCH candidates configured to be monitored in a certain slot by the terminal exceeds 44, the terminal skips the blind decodings of the PDCCH candidates with a lower priority in the corresponding slot),										performing channel blind detection in remaining blind detection occasions (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale

wherein the maximum blind detection capability is the maximum quantity of times of blind detection performed by the terminal side device within the specific time-domain range[0172]  discloses the terminal performs blind-decode up to 44 PDCCH candidates (i.e. a maximum blind detection capability) in one slot (i.e. specific time-domain range)), and 			wherein the skipping, by the terminal side device, a part of blind detection occasions within the specific time-domain range and performing the channel blind detection in the remaining blind detection occasions(fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET) comprises at least one of: 		Page 3 of 24skipping, by the terminal side device, a part of search spaces within the specific time- domain range, and performing the channel blind detection in the remaining search spaces [0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space, where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET),	 or
skipping, by the terminal side device, search spaces in a part of Control Resource Sets (CORESETs) within the specific time-domain range, and performing the channel blind detection in search spaces in the remaining CORESETs [0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space, where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.


    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale


While MOON discloses the remaining quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.
skipping, by the terminal side device, a part of Physical Downlink Control Channel (PDCCH) candidates in in search spaces within the specific time-domain range, and performing the channel blind detection on the remaining PDCCH candidates [0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space,where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.							MOON does not explicitly disclose blind detection does not exceed the maximum blind detection capability; Skipping a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range.												He et al : US 2019 / 0223164 A1 discloses blind detection does  not exceed the maximum blind detection capability [0130] the number of PDCCH candidates for monitoring is still less than the maximum threshold(i.e. the maximum blind detection capability) ,( see fig. 9 and [0136]-[0141]),											skipping a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range, [0140]-[0141] discloses UE determines   a total number of PDCCH candidates in the slot (i.e. the specific time-domain range)exceeds a predefined value for the threshold level( i.e. maximum blind detection capability) of blind decoding operations, and In response to a blind decoding budget being exceeded, skippes the  portion of the PDCCH candidates, starting with the PDCCH candidates at a lowest aggregation level (AL) from among the ALs of the search spaces in the slot.											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including blind detection does not exceed the maximum blind detection capability, skipping, by the terminal side device, a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range, as taught by He, in order to skip monitoring until the number of PDCCH candidates fit within the maximum value  (see He [0167]).

 Regarding claim 12, MOON et al US 2020/0221428 A1 discloses a signal transmission method, comprising: 												when a quantity of times of blind detection to be performed by a terminal side device within a specific time-domain range exceeds a maximum blind detection capability, determining, by a network side device, a part of blind detection occasions skipped by the terminal side device within the specific time-domain range[0172]  discloses  CORESET(s) and search space(s) are configured so as to exceed the maximum number of blind decodings that the terminal can perform in one slot, the terminal may skip blind decodings of some PDCCH candidates,the terminal performs blind-decode up to 44 PDCCH candidates (i.e. a maximum blind detection capability) in one slot (i.e. specific time-domain range), and when the number of PDCCH candidates configured to be monitored in a certain slot by the terminal exceeds 44, the terminal skips the blind decodings of the PDCCH candidates with a lower priority in the corresponding slot)  and see also [0130]).								the maximum blind detection capability being a maximum quantity of times of blind detection performed by the terminal side device within the specific time-domain range[0172] discloses the terminal performs blind-decode up to 44 PDCCH candidates (i.e. a maximum blind detection capability) in one slot (i.e. specific time-domain range)); and 				Page 9 of 24transmitting, by the network side device, signals in remaining blind detection occasions, (fig.  10 and [0130] discloses the base station transmits a plurality of DCIs and the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET),				wherein the determining, by the network side device, the part of blind detection occasions to be skipped by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET) comprises: 										determining, by the network side device, a part of search spaces skipped by the terminal side device within the specific time-domain range[0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space, where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET), 	 or 
determining, by the network side device, search spaces in a part of Control Resource Sets (CORESETs) skipped by the terminal side device within the specific time-domain range [0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space,where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.
.  

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale


While MOON discloses the remaining quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.
determining, by the network side device, a part of Physical Downlink Control Channel (PDCCH) candidates in search spaces skipped by the terminal side device within the specific time-domain range [0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space,where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.												MOON does not explicitly disclose blind detection does not exceed the maximum blind detection capability,
skipping, a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range.			He et al : US 2019 / 0223164 A1 discloses blind detection does  not exceed the maximum blind detection capability [0130] the number of PDCCH candidates for monitoring is still less than the maximum threshold(i.e. the maximum blind detection capability) ,( see fig. 9 and [0136]-[0141]),											skipping a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range, [0140]-[0141] discloses UE determines   a total number of PDCCH candidates in the slot (i.e. the specific time-domain range) exceeds a predefined value for the threshold level( i.e. maximum blind detection capability) of blind decoding operations, and In response to a blind decoding budget being exceeded, skippes the  portion of the PDCCH candidates, starting with the PDCCH candidates at a lowest aggregation level (AL) from among the ALs of the search spaces in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including blind detection does not exceed the maximum blind detection capability, skipping, by the terminal side device, a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range, as taught by He, in order to skip monitoring until the number of PDCCH candidates fit within the maximum value  (see He [0167]).			
Regarding claim 27, MOON et al US 2020/0221428 A1 discloses a terminal side device(fig. 4A, UE= COMMUNICATION NODE), comprising a transceiver, a memory, a processor(FIG. 2, and [ 0048] discloses processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to read and execute the computer program stored in the memory[0050] discloses The processor 210 may execute a program stored in at least one of the memory 220), so as to execute a procedure of 
when a quantity of times of blind detection to be performed by a terminal side device within a specific time-domain range exceeds a maximum blind detection capability, skipping a part of blind detection occasions within the specific time-domain range[0172]  discloses the terminal performs blind-decode up to 44 PDCCH candidates (i.e. a maximum blind detection capability) in one slot (i.e. specific time-domain range), and when the number of PDCCH candidates configured to be monitored in a certain slot by the terminal exceeds 44, the terminal skips the blind decodings of the PDCCH candidates with a lower priority in the corresponding slot),	, and 									performing channel blind detection in remaining blind detection occasions(fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET, 

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale

wherein the maximum blind detection capability is the maximum quantity of times of blind detection performed by the terminal side device within the specific time-domain range[0172]  discloses the terminal performs blind-decode up to 44 PDCCH candidates (i.e. a maximum blind detection capability) in one slot (i.e. specific time-domain range)), 		wherein the skipping, by the terminal side device, a part of blind detection occasions within the specific time-domain range and performing the channel blind detection in the remaining blind detection occasions (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET) comprises at least one of 
skipping, by the terminal side device, a part of search spaces within the specific time- domain range, and performing the channel blind detection in the remaining search spaces[0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space,where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET; or 
skipping, by the terminal side device, search spaces in a part of Control Resource Sets (CORESETs) within the specific time-domain range, and performing the channel blind detection in search spaces in the remaining CORESETs [0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space,where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale
 

While MOON discloses the remaining quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.
skipping, by the terminal side device, a part of Physical Downlink Control Channel (PDCCH) candidates in in search spaces within the specific time-domain range, and performing the channel blind detection on the remaining PDCCH candidates
[0020]-[0021] discloses receiving a downlink control channel (PDCCH) performed by a terminal in a communication system, may comprise performing a blind decoding on a first PDCCH candidate in a first PDCCH search space; and when the blind decoding on the first PDCCH candidate is successful, performing a blind decoding on a second PDCCH candidate associated in a second PDCCH search space,where The first search space and the second search space may belong to different CORESETs), and [0121] discloses the CORESET, includes 4 PDCCH candidates, means that a specific search space corresponding to the CORESET includes 4 PDCCH candidates) wherein (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, and only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.		MOON does not explicitly disclose blind detection does not exceed the maximum blind detection capability,
Skipping a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range.			He et al : US 2019 / 0223164 A1 discloses blind detection does  not exceed the maximum blind detection capability [0130] the number of PDCCH candidates for monitoring is still less than the maximum threshold(i.e. the maximum blind detection capability) ,( see fig. 9 and [0136]-[0141]),											skipping a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range, [0140]-[0141] discloses UE determines   a total number of PDCCH candidates in the slot (i.e. the specific time-domain range)exceeds a predefined value for the threshold level( i.e. maximum blind detection capability) of blind decoding operations, and In response to a blind decoding budget being exceeded, skippes the  portion of the PDCCH candidates, starting with the PDCCH candidates at a lowest aggregation level (AL) from among the ALs of the search spaces in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including blind detection does not exceed the maximum blind detection capability, skipping a part of Physical Downlink Control Channel (PDCCH) candidates in at least one Aggregation Level (AL) in search spaces within the specific time-domain range, as taught by He, in order to skip monitoring until the number of PDCCH candidates fit within the maximum value  (see He [0167]).

Regarding claims 3,14, and 44, the combination of MOON and He discloses all the features with respect to the claims 1 ,12 and 27, respectively.
MOON does not disclose wherein a plurality of PDCCH monitoring occasions or a plurality of search space types is provided within the specific time-domain range, 			wherein the skipping, by the terminal side device, a part of the search spaces within the specific time-domain range comprises: 
continuously skipping, by the terminal side device, search spaces in a part of the PDCCH monitoring occasions within the specific time-domain range in accordance with a chronological order of the monitoring occasions; or 
skipping at intervals, by the terminal side device, the search spaces in a part of the PDCCH monitoring occasions within the specific time-domain range in accordance with the chronological order of the monitoring occasions.  


He discloses wherein a plurality of PDCCH monitoring occasions or a plurality of search space types is provided within the specific time-domain range [0090] discloses UE monitors parts of PDCCH candidates at the SS (i.e. search space), when the total number of BDs across one or more SS sets in a slot exceeds the threshold value), 						wherein the skipping, by the terminal side device, a part of the search spaces within the specific time-domain range comprises: 
continuously skipping, by the terminal side device, search spaces in a part of the PDCCH monitoring occasions within the specific time-domain range in accordance with a chronological order of the monitoring occasions; or 
skipping at intervals, by the terminal side device, the search spaces in a part of the PDCCH monitoring occasions within the specific time-domain range in accordance with the chronological order of the monitoring occasions.[0090] discloses UE monitors parts of PDCCH candidates at the SS (i.e. search space), when the total number of BDs across one or more SS sets in a slot exceeds the threshold value [0182] determine different priorities among the PDCCH candidates in the slot based on a priority rule (i.e. chronological order); selectively determine a number of PDCCH candidates to be skipped from monitoring based on the different priorities of the PDCCH candidates to ensure that a threshold level of blind decoding operations across a plurality of slots(i.e. intervals)of the PDCCH is being satisfied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including wherein a plurality of PDCCH monitoring occasions or a plurality of search space types is provided within the specific time-domain range, 	wherein the skipping, by the terminal side device, a part of the search spaces within the specific time-domain range comprises: continuously skipping, by the terminal side device, search spaces in a part of the PDCCH monitoring occasions within the specific time-domain range in accordance with a chronological order of the monitoring occasions; or skipping at intervals, by the terminal side device, the search spaces in a part of the PDCCH monitoring occasions within the specific time-domain range in accordance with the chronological order of the monitoring occasions, as taught by He, in order to skip monitoring until the number of PDCCH candidates fit within the maximum value  (see He [0167]).

Regarding claim 6 and 17, the combination of MOON and He discloses all the features with respect to the claims 1 and 12, respectively.
MOON does not disclose wherein the skipping, by the terminal side device, the part of PDCCH candidates in at least one AL in the search spaces within the specific time-domain range comprises: when there is a plurality of PDCCH candidates at each AL in each search space within the specific time-domain range, skipping, by the terminal side device, a part of PDCCH candidates at each AL in each search space within the specific time-domain range sequentially until the quantity of times of blind detection to be performed within the specific time-domain range does not exceed the maximum blind detection capability; or 					
when there is an AL with merely one PDCCH candidate in the specific time-domain range, skipping, by the terminal side device, a part of PDCCH candidates at the other ALs in each search space within the specific time-domain range, the other ALs being ALs each with a plurality of PDCCH candidates; or 									skipping, by the terminal side device, a part of PDCCH candidates at the ALs in each search space within the specific time-domain range in accordance with a specific order of the ALs until the quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range does not exceed the maximum blind detection capability, wherein in a procedure of skipping the PDCCH candidates, with respect to an AL with merely one PDCCH candidate left, the terminal side device stops skipping the PDCCH candidate at the AL.														He  discloses wherein the skipping, by the terminal side device, the part of PDCCH candidates in at least one AL in the search spaces within the specific time-domain range comprises: when there is a plurality of PDCCH candidates at each AL in each search space within the specific time-domain range, skipping, by the terminal side device, a part of PDCCH candidates at each AL in each search space within the specific time-domain range sequentially until the quantity of times of blind detection to be performed within the specific time-domain range does not exceed the maximum blind detection capability [0090] discloses UE monitors parts of PDCCH candidates at the aggregation levels, when the total number of BDs across one or more SS sets in a slot exceeds the threshold value [0182] determine different priorities among the PDCCH candidates in the slot based on a priority rule (i.e. chronological order); selectively determine a number of PDCCH candidates to be skipped from monitoring based on the different priorities of the PDCCH candidates to ensure that a threshold level of blind decoding operations across a plurality of slots(i.e. intervals)of the PDCCH is being satisfied,; or 					
when there is an AL with merely one PDCCH candidate in the specific time-domain range, skipping, by the terminal side device, a part of PDCCH candidates at the other ALs in each search space within the specific time-domain range, the other ALs being ALs each with a plurality of PDCCH candidates; or 									skipping, by the terminal side device, a part of PDCCH candidates at the ALs in each search space within the specific time-domain range in accordance with a specific order of the ALs until the quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range does not exceed the maximum blind detection capability, wherein in a procedure of skipping the PDCCH candidates, with respect to an AL with merely one PDCCH candidate left, the terminal side device stops skipping the PDCCH candidate at the AL.  													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including wherein the skipping, by the terminal side device, the part of PDCCH candidates in at least one AL in the search spaces within the specific time-domain range comprises: when there is a plurality of PDCCH candidates at each AL in each search space within the specific time-domain range, skipping, by the terminal side device, a part of PDCCH candidates at each AL in each search space within the specific time-domain range sequentially until the quantity of times of blind detection to be performed within the specific time-domain range does not exceed the maximum blind detection capability; or when there is an AL with merely one PDCCH candidate in the specific time-domain range, skipping, by the terminal side device, a part of PDCCH candidates at the other ALs in each search space within the specific time-domain range, the other ALs being ALs each with a plurality of PDCCH candidates; or  skipping, by the terminal side device, a part of PDCCH candidates at the ALs in each search space within the specific time-domain range in accordance with a specific order of the ALs until the quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range does not exceed the maximum blind detection capability, wherein in a procedure of skipping the PDCCH candidates, with respect to an AL with merely one PDCCH candidate left, the terminal side device stops skipping the PDCCH candidate at the AL, as taught by He, in order to skip monitoring until the number of PDCCH candidates fit within the maximum value  (see He [0167]).

Regarding claim 7 and 18, the combination of MOON and He discloses all the features with respect to the claims 6 and 17, respectively.
MOON does not disclose wherein the terminal side device skips the PDCCH candidates in accordance with an order of the search Page 7 of 24space, the monitoring occasion and the AL until the remaining quantity of times of blind detection to be performed within the specific time-domain range does not exceed the maximum blind detection capability.
He discloses wherein the terminal side device skips the PDCCH candidates in accordance with an order of the search Page 7 of 24space, the monitoring occasion and the AL until the remaining quantity of times of blind detection to be performed within the specific time-domain range does not exceed the maximum blind detection capability.  [0090] discloses UE monitors parts of PDCCH candidates at the aggregation levels, when the total number of BDs across one or more SS sets in a slot exceeds the threshold value [0182] determine different priorities among the PDCCH candidates in the slot based on a priority rule (i.e. chronological order); selectively determine a number of PDCCH candidates to be skipped from monitoring based on the different priorities of the PDCCH candidates to ensure that a threshold level of blind decoding operations across a plurality of slots(i.e. intervals)of the PDCCH is being satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including wherein the terminal side device skips the PDCCH candidates in accordance with an order of the search Page 7 of 24space, the monitoring occasion and the AL until the remaining quantity of times of blind detection to be performed within the specific time-domain range does not exceed the maximum blind detection capability, as taught by He, in order to skip monitoring until the number of PDCCH candidates fit within the maximum value  (see He [0167]).

Regarding claims 35, MOON et al US 2020/0221428 A1 discloses A network side device( fig. 4A, a transmission and reception point (TRP)= COMMUNICATION NODE),, comprising a transceiver, a memory, a processor, (FIG. 2, and [ 0048] discloses processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications) , and a computer program stored in the memory and executed by the processor, wherein the processor is configured to read and execute the computer program stored in the memory, so as to execute procedures of the signal transmission method according to claim 12 [0050] discloses The processor 210 may execute a program stored in at least one of the memory 220).

Claims 8-9, 19-20, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MOON et al US 2020/0221428 A1 in view of He et al US 2019 0223164 A1
Regarding claim 8 and 19, the combination of MOON and He discloses all the features with respect to the claims 1 and 12, respectively.
 The combination of MOON and He does not disclose wherein the skipping, by the terminal side device, the part of search spaces within the specific time-domain range comprises: skipping, by the terminal side device, the part of search spaces within the specific time- domain range in accordance with a size of a monitoring period; or 							skipping, by the terminal side device, the part of search spaces within the specific time- domain range in accordance with a Radio Network Temporary Identity (RNTI); or 			skipping, by the terminal side device, UE-specific Search Spaces (USSs) in a specific CORESET, the specific CORESET being a CORESET for transmitting Common Search Spaces (CSSs).  
Seo et al US 2019/0335425 A1 discloses wherein the skipping, by the terminal side device, the part of search spaces within the specific time-domain range comprises: skipping, by the terminal side device, the part of search spaces within the specific time- domain range in accordance with a size of a monitoring period; or 								skipping, by the terminal side device, the part of search spaces within the specific time- domain range in accordance with a Radio Network Temporary Identity (RNTI); or 			skipping, by the terminal side device, UE-specific Search Spaces (USSs) in a specific CORESET, the specific CORESET being a CORESET for transmitting Common Search Spaces (CSSs) [0043] discloses a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured[0095] disclose the user equipment may firstly skip candidates belonging to a search space set having a low priority, [0100] where the priority for the search space set related to the CSS is higher than the priority for the search space set related to the USS, the user equipment may firstly perform PDCCH detection (e.g., blind-decoding) on candidates included in the search space set(s) related to the CSS. If the capability of the user equipment reaches the maximum number of blind-detections, the user equipment may skip blind-decoding for candidates belonging to a search space set having a low priority (e.g., a search space set related to USS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MOON and He by including wherein the skipping, by the terminal side device, the part of search spaces within the specific time-domain range comprises: skipping, by the terminal side device, the part of search spaces within the specific time- domain range in accordance with a size of a monitoring period; or skipping, by the terminal side device, the part of search spaces within the specific time- domain range in accordance with a Radio Network Temporary Identity (RNTI); or skipping, by the terminal side device, UE-specific Search Spaces (USSs) in a specific CORESET, the specific CORESET being a CORESET for transmitting Common Search Spaces (CSSs), as taught by Seo, in order to skip candidates belonging to a search space set having a low priority  (see Seo [0095]).

Regarding claims 9,20 and 45, the combination of MOON and He discloses all the features with respect to the claims 1,12 and 27, respectively.
 The combination of MOON and He does not disclose wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range comprises: skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain in accordance with a mapping mode or skipping, by the terminal side device, search spaces in a specific CORESET within the specific time-domain range preferentially, the specific CORESET being a CORESET in a Page 8 of 24plurality of CORESETs whose Quasi-Colocation (QCL) matches target QCL at a lowest matching level within the specific time-domain range, the target QCL being QCL acquired through beam management, wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range in accordance with the mapping mode comprises: skipping, by the terminal side device, search spaces in localized mapping CORESETs within the specific time-domain range preferentially ; or skipping, by the terminal side device, search spaces in distributed-mapping CORESETs within the specific time-domain range preferentially, wherein the specific time-domain range is a slot.wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range in accordance with the mapping mode comprises: skipping, by the terminal side device, search spaces in localized mapping CORESETs within the specific time-domain range preferentially ; or skipping, by the terminal side device, search spaces in distributed-mapping CORESETs within the specific time-domain range preferentially, wherein the specific time-domain range is a slot.  
Seo et al US 2019/0335425 A1 discloses wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range comprises: 											skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain in accordance with a mapping mode [0043] discloses a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured,[0095] disclose the user equipment may firstly skip candidates belonging to a search space set having a low priority, [0100] where the priority for the search space set related to the CSS is higher than the priority for the search space set related to the USS, the user equipment may firstly perform PDCCH detection (e.g., blind-decoding) on candidates included in the search space set(s) related to the CSS. If the capability of the user equipment reaches the maximum number of blind-detections, the user equipment may skip blind-decoding for candidates belonging to a search space set having a low priority (e.g., a search space set related to USS) and [0144]-[0145]  disclose the user equipment whether to use a nested structure or a non-nested structure is applied to each CORESET, the nested structure uses a localized mapping approach, and the non-nested structure uses a distributed mapping approach)		or 									skipping, by the terminal side device, search spaces in a specific CORESET within the specific time-domain range preferentially, the specific CORESET being a CORESET in a Page 8 of 24plurality of CORESETs whose Quasi-Colocation (QCL) matches target QCL at a lowest matching level within the specific time-domain range, the target QCL being QCL acquired through beam management, 									

wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range in accordance with the mapping mode comprises: 											skipping, by the terminal side device, search spaces in localized mapping CORESETs within the specific time-domain range preferentially[0043] discloses a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured,[0095] disclose the user equipment may firstly skip candidates belonging to a search space set having a low priority, [0100] where the priority for the search space set related to the CSS is higher than the priority for the search space set related to the USS, the user equipment may firstly perform PDCCH detection (e.g., blind-decoding) on candidates included in the search space set(s) related to the CSS. If the capability of the user equipment reaches the maximum number of blind-detections, the user equipment may skip blind-decoding for candidates belonging to a search space set having a low priority (e.g., a search space set related to USS) and [0144]-[0145]  disclose the user equipment whether to use a nested structure or a non-nested structure is applied to each CORESET, the nested structure uses a localized mapping approach, and the non-nested structure uses a distributed mapping approach) ; 				or 									skipping, by the terminal side device, search spaces in distributed-mapping CORESETs within the specific time-domain range preferentially, wherein the specific time-domain range is a slot[0043] discloses a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured,[0095] disclose the user equipment may firstly skip candidates belonging to a search space set having a low priority, [0100] where the priority for the search space set related to the CSS is higher than the priority for the search space set related to the USS, the user equipment may firstly perform PDCCH detection (e.g., blind-decoding) on candidates included in the search space set(s) related to the CSS. If the capability of the user equipment reaches the maximum number of blind-detections, the user equipment may skip blind-decoding for candidates belonging to a search space set having a low priority (e.g., a search space set related to USS) and [0144]-[0145]  disclose the user equipment whether to use a nested structure or a non-nested structure is applied to each CORESET, the nested structure uses a localized mapping approach, and the non-nested structure uses a distributed mapping approach).wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range in accordance with the mapping mode comprises: skipping, by the terminal side device, search spaces in localized mapping CORESETs within the specific time-domain range preferentially ; or skipping, by the terminal side device, search spaces in distributed-mapping CORESETs within the specific time-domain range preferentially, wherein the specific time-domain range is a slot.  							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MOON and He by including wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range comprises: skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain in accordance with a mapping mode or skipping, by the terminal side device, search spaces in a specific CORESET within the specific time-domain range preferentially, the specific CORESET being a CORESET in a Page 8 of 24plurality of CORESETs whose Quasi-Colocation (QCL) matches target QCL at a lowest matching level within the specific time-domain range, the target QCL being QCL acquired through beam management, wherein the skipping, by the terminal side device, the search spaces in a part of CORESETs within the specific time-domain range in accordance with the mapping mode comprises: skipping, by the terminal side device, search spaces in localized mapping CORESETs within the specific time-domain range preferentially ; or skipping, by the terminal side device, search spaces in distributed-mapping CORESETs within the specific time-domain range preferentially, wherein the specific time-domain range is a slot, as taught by Seo, in order to skip candidates belonging to a search space set having a low priority  (see Seo [0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/            Examiner, Art Unit 2478